Citation Nr: 1760210	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability (claimed as iritis, pars planitis, and intraocular inflammatory condition) to include as secondary to hypertension and due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart disability (claimed as heart arrhythmia) to include as secondary to hypertension and due to herbicide exposure.

4.  Entitlement to service connection for a bilateral eye disability, to include as secondary to hypertension and due to herbicide and asbestos exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide and asbestos exposure.

6.  Entitlement to service connection for a heart disability, to include as secondary to hypertension and due to herbicide and asbestos exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge (VU) in June 2017.  A transcript of the hearing is associated with the
claims file.

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression was raised by the Veteran in a claim dated October 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a bilateral eye disability, hypertension, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral eye disability claimed as iritis to include as due to herbicide exposure, and in an unappealed October 2009 rating decision, the RO reopened the Veteran's previously denied claim of service connection for a bilateral eye disability claimed as iritis, pars planitis, and intraocular inflammatory condition and as secondary to hypertension and denied the claim. 

2.  The evidence received since the October 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disability.
 
3.  In an unappealed February 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension to include as due to herbicide exposure, and in an unappealed October 2009 rating decision, the RO reopened the Veteran's previously denied claim of service connection for hypertension and denied the claim. 

4.  The evidence received since the October 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

5.  In an unappealed February 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a heart disability claimed as iritis to include as due to herbicide exposure, and in an unappealed October 2009 rating decision, the RO reopened the Veteran's previously denied claim of service connection for a heart disability claimed as arrhythmia and as secondary to hypertension and denied the claim. 

6.  The evidence received since the October 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disability.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision that denied a reopened claim for a bilateral eye disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

2.  Since the October 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral eye disability; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The October 2009 rating decision that denied a reopened claim for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

4.  Since the October 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The October 2009 rating decision that denied a reopened claim for a heart disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

6.  Since the October 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a heart disability; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral eye disability, hypertension, and a heart disability.  Implicit in his claims is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claims.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issues on appeal will then be analyzed and a decision rendered.   

Duty to Notify and Assist

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claims for entitlement to service connection for a bilateral eye disability, hypertension, and a heart disability.  The claims will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claims on the merits is addressed in the remand section below. 



Service connection for a bilateral eye disability, hypertension, and a heart disability

For the sake of economy, the Board will analyze the Veteran's bilateral eye disability, hypertension, and heart disability claims together, as they involve the application of similar law.

The Veteran seeks service connection for a bilateral eye disability, hypertension, and a heart disability.  Claims of service connection for these disabilities were previously denied in a February 2008 rating decision.  The Veteran did not appeal the February 2008 rating decision, but in July 2009, he filed claims to reopen the previously denied claims.  In an unappealed October 2009 rating decision, the RO declined to reopen the previously denied claims.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on the merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that any disability decided herein for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The RO denied service connection for a bilateral eye disorder, hypertension, and a heart disorder in a February 2008 rating decision because there was no evidence of an onset in service, within one year of discharge from service, or a nexus to any aspect of service.  He did not appeal the February 2008 rating decision, but in July 2009, he filed claims to reopen the previously denied claims.  In an October 2009 rating decision, the RO declined to reopen the previously denied claims.  The Veteran did not appeal the denial of the October 2009 rating decision and new and material evidence was not associated with the claims folder within one year of the rating decision.  The decision therefore became final.  

At the time of the prior final rating decision in October 2009, the record in pertinent part included the Veteran's service treatment records as well as postservice private treatment records.  The Veteran's service treatment records are absent any complaint of or treatment for symptoms related to a bilateral eye disability, hypertension, and a heart disability.  On the Veteran's August 2007 claim for VA benefits, he indicated that the disabilities on appeal were due to in-service herbicide exposure.  Postservice treatment records document treatment for myocardial ischemia in August 2009 as well as hypertension and atrial flutter in November 2008.  See private treatment records from Talbert Medical Group dated November 2008 and August 2009.  Also, a private treatment letter from D.L., M.D. dated May 2008 indicated the Veteran had treatment for eye conditions, specifically bilateral pars planitis and intraocular inflammatory condition.  Dr. D.L. further noted that these conditions could have been caused by exposure to Agent Orange.  Moreover, a private treatment letter from A.L., M.D. dated April 2008 indicated the Veteran has "illness that may be related to service exposures."  

As the October 2009 rating decision is final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a current bilateral eye disability, hypertension, and heart disability that are attributable to service.  

In reviewing the evidence added to the claims folder since the October 2009 denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the Veteran reported during the June 2017 Board hearing that his eye disability, hypertension, and heart disability is due to asbestos exposure during his service aboard the USS Camden.  See the June 2017 Board hearing transcript, page 3.  He also testified that his eye condition was due to exposure to excessive sunlight during service aboard the USS Camden.  Id. at pgs. 3-4.  As indicated above, the Veteran's previous claims were denied in part because there was no evidence of the onset of a bilateral eye disability, hypertension, and heart disability in service or a nexus to events in service.  Notably, evidence of the Veteran's reported exposure to asbestos and excessive sunlight were not of record prior to the October 2009 rating decision.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a) (2017).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a bilateral eye disability, hypertension, and a heart disability are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.




ORDER

The claim of service connection for a bilateral eye disability is reopened; to this extent only, the appeal is granted.

The claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.

The claim of service connection for a heart disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran served as a U.S Navy seaman and yeoman including service aboard the supply ship USS Camden.  The Veteran testified that he was aboard the ship during deployments to the Western Pacific Ocean.  The Veteran contends that he has a bilateral eye disability, hypertension, and a heart disability related to his service, to include claimed exposure to herbicides as well as asbestos during his service aboard the USS Camden where he handled ammunition.  He further contends that his bilateral eye disability is due to exposure to excessive sunlight during service aboard the USS Camden.  He also contends that his bilateral eye disability and heart disability are secondary to his hypertension.  

As discussed above, the current medical evidence documents treatment for myocardial ischemia as well as hypertension and atrial flutter.  See private treatment records from Talbert Medical Group dated November 2008 and August 2009.  Also, a private treatment letter from D.L., M.D. dated May 2008 indicates the Veteran had treatment for eye conditions, specifically bilateral pars planitis and intraocular inflammatory condition.

The Veteran's service treatment records are absent complaints of or treatment related to an eye disability, hypertension, or a heart disability.  With regard to the Veteran's contention that he had exposure to excessive sunlight during service aboard the USS Camden, the Board observes that the Veteran's service personnel records confirm his service aboard the USS Camden and that his military occupational specialty was a seaman.  The Board finds that the Veteran is competent to testify to his exposure to sunlight and finds him credible as to this experience.  With regard to the Veteran's contention that he was exposed to asbestos while serving aboard the USS Camden, the Board finds the Veteran competent to report that he handled ammunition and had exposure to asbestos.  However, his occupation as a seaman does not include training and skills that would involve asbestos exposure so that additional service department research is necessary to determine if he was also exposed to asbestos from his service aboard the USS Camden.  

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed eye disability, hypertension, and heart disability and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current disabilities are etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2017) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, the Veteran testified during the June 2017 Board hearing that he had treatment at a VA hospital in Long Beach, California for his disabilities on appeal.  See the June 2017 Board hearing transcript, page 10.  However, these VA treatment records are not associated with the claims folder.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate the identified treatment records with the Veteran's claims folder.

Also, during the June 2017 Board hearing, the Veteran testified that he had treatment for his hypertension beginning in 1974 or 1975 at a clinic in Long Beach.  See the June 2017 Board hearing transcript, page 3.  These treatment records are not associated with the claims folder.  Therefore, on remand, the AOJ should obtain these records and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are records pertaining to treatment for hypertension in 1974 or 1975 from a VA clinic in Long Beach, California.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Request from the appropriate service agency an assessment of the likelihood that the Veteran was exposed to asbestos aboard the USS Camden during his naval career.  

4. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral eye disability, hypertension, and heart disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a bilateral eye disability that is related to his service, to include exposure to sunlight and asbestos during his service aboard the USS Camden.  The examiner must consider the reported likelihood of asbestos exposure as well as whether the Veteran's bilateral eye disability is indicative of asbestos infiltration.

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has hypertension that is related to his service, to include exposure to asbestos during his service aboard the USS Camden.  The examiner must consider the reported likelihood of asbestos exposure as well as whether the Veteran's hypertension is indicative of asbestos infiltration. 

c. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has a heart disability that is related to his service, to include exposure to asbestos during his service aboard the USS Camden.  The examiner must consider the reported likelihood of asbestos exposure as well as whether the Veteran's heart disability is indicative of asbestos infiltration.
 
If, and only if, the examiner determines that the Veteran's hypertension is related to service, then he/she must render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral eye disability is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his hypertension.  If the examiner finds that the bilateral eye  disability is aggravated by the hypertension, then he/she should quantify the degree of aggravation, if possible.

b. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's heart disability is caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his hypertension.  If the examiner finds that the heart  disability is aggravated by the hypertension, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


